Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Edward Kim (Reg. No. 78,714) during a on 03/11/2022.
The application has been amended as follows:

Claim 7. (Currently Amended)  
	The method of claim 1, wherein, when the second timestamp is determined to be before the first timestamp, performing the action comprises:
	storing an error record in an error record data structure,
		wherein the error record identifies a time period between the first timestamp and 
	the second timestamp to indicate that any context value that was associated with the
attribute during the time period is 

Claim 8. (Currently Amended)  

	appending an error flag to the event record in the event record data structure to indicate
that the first context value is 

Claim 14. (Currently Amended)  
	The device of claim 9, wherein the one or more processors, when performing the action, are configured to at least one of:
	send a notification to a management device,
	wherein the notification identifies that the event record data structure 
includes an inaccurate event record;
store an error record in an error record data structure that is separate from the event
record data structure,
	wherein the error record identifies a time period between the first timestamp and
the second timestamp to indicate that any context value that was associated with the attribute during the time period is 
append an error flag to the event record in the event record data structure to indicate that the context value of the event record is 

Claim 19. (Currently Amended)  




	store an error record in a data structure,
		wherein the error record identifies a time period between the first timestamp and the second timestamp to indicate that any context value that was associated with the attribute during the time period is 

Claim 20. (Currently Amended)  
	The non-transitory computer-readable medium of claim 15, wherein, when the second timestamp is determined to be before the first timestamp, the one or more instructions that cause the or more processors to perform the action, cause the one or more processors to: 
	append an error flag to the record to indicate that the record is 


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).



Castro et al. (US 2019/0294711) teaches “if any of the timestamps associated with the read objects indicates a time that is after the read timestamp, the method 700 performs error handling for the read transaction, as invalid result would be provided if the transaction were to complete using the read objects. In some examples, the error handling simply involves aborting the transaction. In other examples, the error handling involves attempting to find a previous version of the object in the form that it existed at the time indicated by the read timestamp for the transaction. The transaction may then be completed using the previous version of the object. This is discussed in more detail below in relation to FIG. 10 below which provides a method for reading a particular version of object and can be used to find the version of the object as it existed at the time of the read timestamp for the transaction.” ([0084]).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-4 and 6-21 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising “receiving, by a device, an event entry of an event stream, wherein the event entry is representative of an event associated with an attribute; generating, by the device and using a lookup table, an event record based on the event
entry, wherein the lookup table includes a mapping of the attribute to a first context value, and wherein the event record indicates that the first context value is associated with the event; storing the event record in an event record data structure; logging, by the device and in the mapping of the lookup table, a first timestamp associated with the attribute, wherein the first timestamp is included in the event entry; determining, by the device and based on comparing a context entry of a context stream with information associated with the attribute, that the context entry is associated with a second context value that is different from the first context value; determining, by the device and based on determining that the context entry is associated with the second context value that is different from the first context value, whether a second timestamp, associated with the context entry, 1s before the first timestamp; determining, by the device and based on determining whether the second timestamp is before the first timestamp, whether the first context value is inaccurate; and performing, by the device and based on whether the first 

	The reasons for allowance of claim 9 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a device, comprising “receive an event entry of an event stream, wherein the event entry is representative of an event associated with an attribute; store an event record associated with the event in an event record data structure, wherein the event record indicates that a first context value, associated with the attribute, is associated with the event, and
wherein the first context value is mapped to the attribute in a lookup table when the event record is stored; log, in the lookup table, a first timestamp associated with the attribute, wherein the first timestamp is associated with the event entry; determine, based on comparing a context entry of a context stream with information associated with the attribute, that the context entry is associated with a second context value that is different from the first context value; identify, based on determining that the context entry is associated with the second context value that is different from the first context value, a second timestamp associated with the context entry; determine that the second timestamp is before the first timestamp; and perform, based on determining that the second timestamp is before the first timestamp, an action associated with indicating that the event record is inaccurate, wherein the action comprises: generating an error record that identifies a time period, between the first timestamp and the second timestamp, indicating that 

	The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer-readable medium, comprising “receive a first telemetry data entry associated with an attribute; store a record associated with the first telemetry data entry, wherein the record identifies a first context value associated with the attribute; log a first timestamp of the first telemetry data entry in a lookup table, wherein the lookup table includes a mapping of the attribute to the first context value and to the first timestamp; determine, based on comparing a second telemetry data entry of a context stream
with information associated with the attribute, that the second telemetry data entry is associated with a second context value that is different from the first context value; determine, based on determining that the second telemetry data entry is associated with the second context value that is different from the first context value, whether a second timestamp, associated with the second telemetry data entry, is before the first timestamp; determine, based on determining whether the second timestamp 1s before the first timestamp, whether the first context value is inaccurate; and perform, based on whether the first context value is inaccurate, an action, wherein the action comprises: generating an error record that identifies a time period, between the first timestamp and the second timestamp, indicating that one or more context values, including the first context value or the second context value, associated with the attribute during the time period is inaccurate.




Dependent claims 2-4, 6-8, 10-14, and 16-21 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        March 12, 2022